Citation Nr: 1526690	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis and residuals of nose fracture. 

2.  Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis and/or residuals of nose fracture.

3.  Entitlement to a compensable disability rating for service-connected left ear hearing loss. 

4.  Entitlement to an increased rating for service-connected bilateral pes planus and plantar fasciitis, including an initial compensable rating prior to September 3, 2009, a rating in excess of 30 percent prior to December 5, 2014, and a rating in excess of 50 percent thereafter.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from May 1978 to August 1978, August 1979 to May 1981, and from April 1984 to October 1985. 

These matters come before the Board of Veterans' Appeal (Board) from a March 2009 rating decision which, in pertinent part, denied claims of service connection for sleep apnea pain, as well as entitlement to an increased rating for service-connected left ear hearing loss. 

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In addition to the claims listed on the first page of this decision, this appeal initially included several other claims, including service connection for a lumbar spine disability, demyelinating disease of the central nervous system, chest pain, and a bilateral foot disorder.  These claims are no longer on appeal and will not be discussed in this decision, as they have been adjudicated during the pendency of this appeal.  See June 2014 Board decision (denied service connection for demyelinating disease of the central nervous system); September 2014 Board decision (denied service connection for chest pain and a lumbar spine disability); December 2014 rating decision (granted service connection for bilateral foot disability, particularly bilateral pes planus and plantar fasciitis).  

The claims remaining on appeal have been remanded on several occasions.  In July 2013, the Board remanded the claims on appeal for additional evidentiary development, including obtaining a VA examination and opinion.  In that decision, the Board also inferred a claim for TDIU and assumed jurisdiction over the inferred claim, consistent with Rice v Shinseki, 22 Vet App 447 (2009).  After attempting to comply with all requested development, the Agency of Original Jurisdiction (AOJ) returned the appeal to the Board for adjudication. 

In June 2014, the Board, again, remanded the claims on appeal after finding that the opinions provided in response to the previous remand were inadequate and that additional evidentiary development was needed before a fully informed decision could be rendered.  After attempting to comply with all requested development, the AOJ returned the appeal to the Board for adjudication.  

Thereafter, in September 2014, the Board, again, remanded the claims on appeal after finding that additional evidentiary development was needed.  The AOJ has attempted to comply with the requested development and the appeal has been returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision addressing the issue of entitlement to service connection for migraine headaches, as well as the issue of entitlement to an increased rating for service-connected left ear, hearing loss, are addressed in the decision below.  For reasons explained below, the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record reflects that the Veteran's current headaches do not represent a primary headache disability that is separate and distinct from other diagnosed disabilities but, instead, are part and parcel of his service-connected sinusitis or obstructive sleep apnea disabilities.  

2.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he has no worse than Level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, as a primary and separately manifested disability, are not met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  For the entire appeal period, the criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. § 3.159 (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In pre-rating letters dated November 2007 and January 2009, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection and increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Both letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 and March 2009 rating decisions reflect the initial adjudication of the claims after issuance of these letters.  Therefore, the November 2007 and May 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement. 

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and the record.  Additionally, the Veteran has been provided with several VA examinations in conjunction with the claims being decided herein, including in December 2007, June 2012, October 2013, and December 2014.  See also VA sinus examination reports dated January 2009, January 2011, February 2012, June 2012, and December 2014.  Neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to issue a decision on the matters decided herein, as they include an interview with the Veteran, a review of the record, a full physical examination, and address the pertinent issues needed to decide the claims, including whether the Veteran's headaches warrant service connection and the relevant rating criteria used to evaluate his left ear hearing loss.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims being decided herein, and no further examination is necessary.

Additionally, in December 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the onset of his claimed disabilities and why he believes service connection is warranted for headaches.  The Veteran also testified as to the severity of his service-connected left ear hearing loss disability, including how it precludes him from securing and maintaining substantial gainful employment.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Moreover, the VLJ sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased compensation benefits. 

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record. 

Finally, as noted in the Introduction, the Board most recently remanded the claims being decided herein in September 2014 for additional development, to include obtaining the Veteran's updated VA treatment records and scheduling the Veteran for a VA examination to evaluate his claimed disabilities.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded VA examinations, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claim 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Headaches are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this case.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for headaches, to include as secondary to service-connected sinusitis and/or residuals of nose fracture.  While he has asserted that his headaches began during service in 1978 and have continued since that time, he has also argued that his headaches are secondary to his service-connected sinusitis or residuals of nasal fracture.  With respect to secondary service connection, the Veteran has argued that, even if his headaches are deemed secondary to his service-connected disabilities, a separate disability rating is warranted for his headaches, as opposed to being considered in the rating assigned to his service-connected disabilities.  

The Veteran's service treatment records (STRs) show numerous complaints of headaches; however, the STRs show his headaches were consistently manifested in conjunction with other cold and sinus symptoms, such as sore throat, nasal congestion and discharge, coughing, and blurred vision.  In fact, the Board finds probative that, when the Veteran lodged complaints of headaches, the examining physicians generally noted his history of sinusitis and did not render a diagnosis of a primary headache disorder, such a migraine headaches.  Instead, the Veteran was variously diagnosed with sinusitis, questionable allergic chronic sinus congestion, viral syndrome, and upper respiratory infection (URI).  See STRs dated February, March, and May 1980, February 1981, and September 1985.  In this regard, the Board notes that, in conjunction with an October 1985 examination, the Veteran reported having frequent or severe headaches and the examiner noted the Veteran had been having headaches since 1979 and was diagnosed with sinus headaches.  The examiner also noted, however, that he had a history of allergies, with episodes of sinusitis during the winter.  See October 1985 report of medical history.  Despite the foregoing notation of a diagnosis of sinus headaches, the Board reiterates that no such diagnosis is reflected in the STRs.  

The post-service medical evidence also documents numerous complaints of headaches, which the Veteran variously reported had been persistent since service or shortly thereafter.  See VA treatment records dated August 2000, February 2003, March 2007, July 2008, May, August, and September 2009; but see also September 2000 VA treatment record (Veteran reported a two year history of headaches, with left lower extremity weakness and intermittent numbness for a few months).  Notably, a diagnosis of a distinct headache disability is not reflected in the record.  Instead, the evidence shows the Veteran's headaches were thought to be associated with either possible multiple sclerosis or demyelinating disease of the central nervous system (neither of which was confirmed), obstructive sleep apnea, or sinusitis.  See VA treatment records dated August, September and October 2000, February and October 2002, June 2006, February and March 2007, July 2008.  

Given the evidence of headaches during service and continuity since that time, the Veteran was afforded a VA examination in June 2012 to determine the likelihood that his headaches were incurred in or caused by military service.  After reviewing the evidence of record, the June 2012 VA examiner did not provide an opinion regarding direct service connection, as he stated there is no objective evidence of a primary headache condition, noting that a more precise diagnosis cannot be rendered given the lack of objective evidence to support a more definitive diagnosis.  While the VA examiner did not provide an opinion, he noted the Veteran is service-connected for sinusitis and has reported headaches as part of his sinus symptoms.  In this regard, the examiner also stated that a diagnosis of sinus headaches is unlikely, as he noted that, according to medical literature, a true acute sinus headache occurs in conjunction with acute sinusitis, fever, and purulent discharge and review of the records do not reveal a history of recurrent episodes of acute sinusitis demonstrated by such symptoms.  

The June 2012 VA examiner's conclusion - that there is no evidence of primary headache condition - is supported by the preponderance of the other evidence of record.  

In October 2013, a VA physician interviewed and examined the Veteran, noting his report of headaches beginning in 1978, the current nature of his headaches, and his report that his headaches have increased since using a CPAP machine for sleep apnea.  The October 2013 VA examiner was asked to provide an opinion regarding whether the Veteran has developed a migraine disorder.  In response, the examiner stated that, based upon his review of the medical record and his clinical experience, the Veteran does not have a primary headache disorder.  Instead, he stated that the Veteran's headaches are attributable to his sleep apnea, noting a March 2007 VA outpatient treatment record which reflects that, during a neurology consultation, the Veteran was diagnosed with headaches due to OSA, as the examining physician noted there was no evidence of neurologic disease and that multiple MRIs did not show an etiology for his headaches.  The examiner further noted, in pertinent part, that the Veteran was extensively evaluated by neurology and diagnosed with headaches due to OSA.  

In December 2014, another VA physician examined the Veteran, noting his report that his headaches began during service and, after going to sick call, was told he was probably allergic to grass and given allergy shots.  The VA examiner also noted the Veteran's description of his current headaches.  After reviewing the record, the VA examiner stated there was no medical evidence to support a separate headache diagnosis, such as migraine headaches, noting that the evidence shows his headaches are associated with sinusitis, temporomandibular joint (TMJ) problems, and URIs suffered during service.  

In addition to the foregoing, the various VA sinus examinations of record show the Veteran's sinusitis is manifested by non-incapacitating episodes that include headaches and other symptoms.  See VA sinus examinations dated November 2009, November 2011, February 2012, and December 2014.  

Based on the foregoing, the Board finds that entitlement to service connection for a primary headache disability that is separate and distinct from any other diagnosis, including service-connected sinusitis or residual nose fracture, is not warranted on a direct or secondary basis.  Indeed, while the Veteran has manifested headaches since service, the preponderance of the evidence shows that, since service, the Veteran's headaches have been manifested in conjunction with several different conditions, including sinusitis and obstructive sleep apnea.  Notably, VA has awarded the Veteran compensation for headaches as a system component of his service-connected sinusitis disability.  See September 2009 rating decision.  In fact, VA has increased the Veteran's disability rating for service-connected sinusitis based upon more severe symptoms reflected in the record, including his headaches.  See March 2011 rating decision.  

Regardless, the preponderance of the evidence does not show or support a finding that the Veteran has a primary headache disability that is a separate and distinct disability for which service connection may be granted on either a direct or secondary basis.  In fact, awarding service connection for headaches as a primary disability and assigning a separate rating would violate the pyramiding prohibition contained in 38 C.F.R. § 4.14, which provides that evaluation of the same disability under various diagnoses is to be avoided and that the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Therefore, despite the evidence that attributes the Veteran's headaches to his obstructive sleep apnea, and the fact that the claim for service connection for OSA remains on appeal, the Board finds that proceeding to decide this claim is not prejudicial to the Veteran, as there is no basis to award service connection for a primary headache disability in this case.  

In evaluating this claim, the Board notes the Veteran is competent to report the onset and nature of his headaches.  The Board has also considered the Veteran's lay statements which indicate his belief that service connection (and a separate rating) should be awarded for headaches as separate and distinct from his service-connected disabilities.  However, given the complex nature of the controlling issue in this case - whether his headaches constitute a separate disability from any other disability, including his service-connected sinusitis - the Board finds medical expertise is needed to address this issue.  38 C.F.R. § 3.159(a)(1),(2) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, as discussed above, multiple medical professionals have examined and interviewed the Veteran, reviewed the record, and determined that he does not have a primary headache disorder but, instead, that his headaches are attributable to other disabilities, including his service-connected sinusitis.  

Accordingly, the preponderance of the evidence of record is against the award of service connection for headaches as a primary disability that is separate and distinct from any other disability, to include on a direct or secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Historically, in September 2000, the AOJ awarded service connection for left ear hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective February 8, 2000.  While the Veteran disagreed with the initial, noncompensable rating assigned to his service-connected left ear hearing loss, the Board denied his claim in June 2007.  

In July 2008, the Veteran filed an informal claim seeking, inter alia, an increased rating for his service-connected left ear hearing loss disability.  In a March 2009 rating decision, the AOJ denied the Veteran's claim by continuing the noncompensable rating.  The Veteran has appealed the RO's determination, which is the basis of the current appeal.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology evaluations.  Ratings for hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, as here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  In relevant part, 38 C.F.R. § 3.383 provides that compensation will be provided as if both disabilities were service-connected where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.

Because this claim has been pending since July 2008, the information and evidence relevant to this claim includes all evidence dated since July 2007, which includes the one year look back period prior to the date of claim.  

VA treatment records dated during the course of the appeal note the Veteran's treatment for service-connected left ear hearing loss, including the Veteran's report that he has difficulty hearing and understanding conversations at the left ear throughout the pendency of this appeal.  Several VA treatment records note the results of audiograms and speech/word recognitions scores but they do not contain enough information to use for rating purposes.  For instance, in May 2009, the Veteran was seen for at the audiology clinic for a hearing aid evaluation and an audiogram was conducted.  The results of a May 2009 audiogram were reported in the treatment records and the examining physician noted that the speech recognition scores were consistent with the pure tone averages; however, because the actual speech recognition scores were not reported and there is no indication that the Maryland CNC test was used, the May 2009 audiogram is not valid for rating purposes.  Similarly, a June 2009 VA treatment record documents the results of an audiogram and speech discrimination scores; however, there is no indication that the Maryland CNC test was used and, thus, the scores reported in the June 2009 treatment record are not valid for rating purposes.  See also January 2013 VA treatment record.  

Notably, an October 2013 VA treatment record reflects that audiologic testing was performed, which the examining clinician deemed valid.  While the audiogram is not included in the record, the Board notes that the speech discrimination scores reported in the treatment record were obtained using the NU6 test instead of the Maryland CNC test.  Therefore, the audiologic results obtained in October 2013 are not valid for rating purposes in this case.  The evidentiary record contains VA treatment records dated through February 2014 but none of the VA treatment records contain information or evidence that is valid for rating purpose.  

In addition to the VA treatment records, the evidentiary record contains VA audiological examinations conducted in December 2006, December 2007, January 2009, June 2012, June 2014, and December 2014.  However, with the exception of the December 2014 VA examination, the examiners from each of the foregoing VA examination stated that the overall reliability of the audiogram and speech recognition scores is poor or that the test results were inconsistent and not valid.  Therefore, the audiograms conducted at the VA examinations conducted in December 2006, December 2007, January 2009, June 2012, and June 2014 are not considered competent, credible, or probative evidence of the severity of the Veteran's left ear hearing loss.  

In December 2014, the Veteran was afforded a VA audio examination that revealed test results that were valid for rating purposes.  The results of the December 2014 audiological examination indicate there was an average pure tone threshold in the Veteran's left ear of 60 decibels, with speech recognition of 53 percent, with speech recognition of 80 percent in the left ear.  As noted, Level I hearing acuity is assigned for the Veteran's non-service-connected right ear.  Therefore, evaluating these scores using Table VII results in a noncompensable (zero percent) evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The Board further observes that the pure tone thresholds recorded in connection with testing in December 2014 does not reflect exceptional hearing impairment in the left ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Hence, a compensable rating also is not is not warranted under 38 C.F.R. § 4.86(a).

In view of the foregoing, the Board must conclude that the criteria for a noncompensable rating for left ear hearing loss are not met at any point during this appeal.  

In evaluating this claim, the Board has carefully considered the Veteran's assertions as to the severity of his left ear hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination as to the schedular rating on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Additionally, the Board finds that, at no point during the appeal period has the Veteran's service-connected left ear hearing loss been shown to be so exceptional or so unusual a picture as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

As noted, the Veteran has consistently reported difficulty hearing and understanding conversations in the left ear.  During the December 2014 VA examination, he also reported that his difficulty hearing makes him stay to himself and that he cannot hear what is going on around him.  Based upon these assertions, the December 2014 VA examiner stated that the Veteran's hearing loss impacts his ability to work.  Despite the foregoing, the Board finds that the functional impairment experienced by the Veteran does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population.  Additionally, the Board notes that there is no evidence or allegation that that the Veteran's left ear hearing loss has resulted in significant time lost from work, or that the disability has adversely impacted or compromised his employment.  There also is no evidence of frequent treatment or hospitalization for left ear hearing loss.  In sum, the Board finds there is no evidence of exceptional or unusual factors associated with the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's left ear hearing loss is appropriately rated as a single disability, and, as indicated, the Board has fully considered reported functional effects of that disability in evaluating the claim for higher rating for the period under consideration.  Under these circumstances, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for higher rating on an extra-schedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the December 2014 VA examiner opined that the Veteran's left ear hearing loss impacts his ability to work, there is no evidence or allegation that his left ear hearing loss has actually or effectively rendered him unemployable.  On these facts, the Board finds that the matter of Veteran's entitlement to TDIU due solely to his service-connected bilateral hearing loss has not been reasonably raised and need not be addressed in conjunction with the current claim for increase. 

For all the foregoing reasons, the Board finds that the claim for a compensable rating for left ear hearing loss, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for headaches, to include as secondary to service-connected sinusitis and/or residuals of nose fracture, is denied.

A compensable rating for left ear hearing loss is denied.


REMAND

In a December 2014 rating decision, the RO granted service connection for bilateral pes planus and plantar fasciitis and assigned a noncompensable rating from August 1, 2007, a 30 percent rating from September 3, 2009, and a 50 percent rating from December 5, 2014.  

In January 2015, the Veteran submitted a timely notice of disagreement as to the ratings assigned to his, now, service-connected bilateral foot disability.  However, the Veteran has not yet been issued a statement of the case addressing the increased rating claims.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal as to these issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will be adjudicated by the Board only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran continues to seek entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected sinusitis and residuals of nose fracture.  The Board has remanded this claim on several occasions to obtain an adequate VA opinion that addresses whether the Veteran's OSA is caused or aggravated by his service-connected sinusitis or residuals of nose fracture.  

In December 2014, a VA physician reviewed the evidentiary record and noted the Veteran's medical history with respect to his OSA.  The VA physician ultimately opined the Veteran's OSA is less likely as not secondary to his sinusitis or residuals of nose fracture, noting that sinusitis and a nasal fracture or obstruction are illnesses of the sinus and nose, while OSA is a distinct and separate diagnosis, as it is an illness affecting the upper airway.  The VA physician stated that, in rendering this decision, he considered the Veteran's service records, articles, the previous remand, medical records, and the Veteran's lay statements.  

Despite the foregoing, the December 2014 VA opinion is inadequate because the VA examiner failed to address whether the Veteran's OSA is aggravated by his sinusitis and residuals of nose fracture disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, on remand, the AOJ will be requested to obtain an amended medical opinion that addresses whether the Veteran's OSA is aggravated by his service-connected sinusitis or residual nose fracture disabilities.  

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein, as the outcome of the service connection and increased rating claims may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

While on remand, to ensure that the record is complete, the AOJ should obtain all outstanding VA treatment records from any appropriate VA medical facility, dated from January 2014 to the present.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with a statement of the case addressing the issue of entitlement to an increased rating for service-connected bilateral pes planus and plantar fasciitis, including an initial compensable rating prior to September 3, 2009, a rating in excess of 30 percent prior to December 5, 2014, and a rating in excess of 50 percent thereafter.  

2. Obtain all of the Veteran's outstanding VA treatment records, including all records dated from January 2014 to the present.  All records and/or responses received should be associated with the claims file.  

If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

3. After any outstanding records have been associated with the record on appeal, request that the physician who provided the December 2014 VA opinion review the claims file, including this remand, and provide an addendum to his previous report that addresses the following:

Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's OSA is aggravated by his service-connected sinusitis or residual nose fracture disability?

A response must be provided with respect to both the sinusitis and residual nose fracture disability.  A rationale must be provided for each opinion offered.  

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

4. After the development requested has been completed, the AOJ must carefully review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


